Citation Nr: 1205582	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  05-04 241	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the left knee.

2.  Entitlement to a higher initial rating for right chondromalacia patella, currently rated 20 percent.

3.  Entitlement to a higher initial rating for right ankle instability, currently rated 10 percent.

4.  Entitlement to an effective date earlier than January 17, 2003, for a 10 percent rating for right ankle instability.

5.  Entitlement to higher initial ratings for the lumbar spine and for the left ankle, and earlier effective dates for those ratings.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active duty for training with the Marine Corps Reserve from June 22 to September 13, 1982, and from July 11 to September 15, 1983.  She performed active duty for training and inactive duty training at various times since.  The Department of Veterans Affairs (VA) established service connection for disability incurred during the training periods mentioned above.  These military training periods then became "active military service" by virtue of disabilities incurred therein (see 38 C.F.R. § 3.6(a) (2011)) and the reservist has achieved "Veteran" status for VA benefits purposes.  See 38 U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 3.1(d) (2011).  

This appeal arises to the Board of Veterans' Appeals (Board) from a June 2003-issued rating decision of the VA Regional Office (RO) in Chicago, Illinois, that in pertinent part granted service connection for right knee chondromalacia patella, rated 10 percent effective from August 12, 1987.  The decision reopened a claim for service connection for residuals of a left knee injury, but denied service connection, for the left knee, on the merits.  This appeal also arises from a January 2005 rating decision that in pertinent part granted service connection right ankle instability and assigned a 10 percent rating effective from  January 17, 2003.  

In November 2009, the Board adjudicated numerous issues.  In April 2011, the United States Court of Appeals for Veterans Claims (hereinafter: the Court) vacated and remanded that portion of the Board's decision that denied service connection for the left knee, denied higher initial ratings for right chondromalacia patella and for right ankle instability, and denied an effective date earlier than January 17, 2003, for a 10 percent rating for right ankle instability.  Those issues therefore remain on appeal and are addressed below. 

In January 2010, VA's Appeals Management Center (hereinafter: AMC) issued a rating decision that in pertinent part effectuated the Board's grant of service connection for the lumbar spine and for the left ankle.  The AMC assigned an initial 20 percent rating for the lumbar spine effective from March 30, 2004, and an initial 10 percent rating effective January 17, 2003, for the left ankle.  In March 2010, the Veteran submitted a notice of disagreement (hereinafter: NOD) to the initial ratings (and possibly the effective dates).  No SOC has been issued addressing these issues and it is not clear that the Veteran has withdrawn her NOD.  Thus, a remand is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92.  These issues have been added to page one to reflect the Board's jurisdiction.

The Veteran recently requested another hearing before a Veteran's law judge.  The Board contacted her by letter in November 2011, requesting clarification of that request.  The letter notified her that if no response was received within 30 days, the Board would assume that she has withdrawn her request for a hearing.  No response was received.  The hearing request is therefore considered withdrawn. 

Service connection for the left knee, higher initial ratings for right chondromalacia patella, right ankle instability, the lumbar spine, and the left ankle, and earlier effective dates for the lumbar spine and left ankle ratings are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  The Veteran completed active military service on September 15, 1983.   

2.  The earliest date of receipt of a claim for service connection for the right ankle was January 13, 2003.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 13, 2003, for an initial 10 percent rating for right ankle instability are not met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 U.S.C.A. §§ 5101, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.105, 3.151, 3.155, 3.157, 3.400 (b) (2) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and her representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The claimant challenges the initial effective date assigned following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA clinical records.  Two hearings were provided.  The claimant was afforded VA medical examinations.  Neither the claimant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Earlier Effective Date for a 10 Percent Rating for Right Ankle Instability 

The Board denied an effective date earlier than January 17, 2003, for a 10 percent rating for right ankle instability.  In a joint motion, the parties agreed that there is testimony of an earlier-dated claim submitted to VA.  The Veteran testified that she had submitted a claim for service connection for the right ankle to the Chicago VA Medical Center shortly after her discharge from the Marine Corps Reserve.  

Unless specifically provided otherwise in this chapter, the effective date of an award based on [...] a claim for an increase, of compensation [...], shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (a) (West 2002).  

The effective date for direct service connection shall be the day following separation from active service or date entitlement arose if the claim is received within 1 year from separation from active military service.  38 C.F.R. § 3.400 (b) (2).  Thus, the effective date for the initial rating for the right ankle disability is dependent upon the date of service connection.  

VA's definition of a claim is as follows: Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2011).

The Veteran's first claim for benefits was received at the RO on August 21, 1987.  On that application form, the Veteran clearly specified that she sought service connection for the right knee, the left knee, and for the left index finger.  Thus, any symptom associated with any of these three listed disorders might be considered to be part of the original claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claimant seeks service connection for the symptoms regardless of how those symptoms are diagnosed or labeled).

The effective date of service connection will be the later of the date of receipt of claim or the date entitlement arose if the claim is received more than one year after the Veteran's discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If based on receipt of new and material evidence, other than service department records, received after the final disallowance, the effective date will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q), (r) (2011).

The Veteran first requested service connection for her right ankle on January 13, 2003.  There is no earlier-dated communication that evinces a desire to seek service connection for the right ankle.  In January 2005, service connection for the right ankle and a 10 percent initial rating were granted from January 13, 2003, based upon the date that the RO received the claim for service connection.  

As noted in the introduction, an initial period of active duty training that ended on September 15, 1983, has become active military service by virtue of disability incurred during that training.  

The next question is whether at any time after September 15, 1983, and before January 13, 2003, the Veteran submitted a claim for service connection for the right ankle.  The claims files do not reflect that the Veteran submitted such a claim; however, under certain circumstances, a treatment report may suffice as a claim for service connection.  In this case, a formal claim for compensation had been disallowed in March 1989.  Thus, the provisions set forth at § 3.157 are available; however, no treatment report dated within a year prior to January 13, 2003, reflects treatment for the right ankle.  

The evidence therefore does not support an effective date earlier than January 13, 2003, for service connection for right ankle instability.  Thus, the January 13, 2003, initial effective date for the 10 percent rating for right ankle instability is the correct date.  

While the Veteran testified that she submitted a list of disabilities to VA in August 1987 and that list included the right ankle, the claims file reflects that in August 1987, she completed a formal application, upon which she listed three specific disabilities.  What does not appear on that list is ankle, lower leg, foot, or other closely-related symptomatology.  Thus, her testimony is not persuasive.  

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of the evidence is against an effective date earlier than January 13, 2003, for service connection for right ankle instability and the initial 10 percent rating assigned for right ankle instability.


ORDER

An effective date earlier than January 17, 2003, for a 10 percent rating for right ankle instability, is denied.

REMAND

Service Connection for the Left Knee

The Service Treatment Reports (STRs) reflect left knee pain in August 1983 and swelling after running in October 1983.  Left knee pain was also documented during Reserve duty in October 1984.  

A December 1987 VA orthopedic consultation report notes a non-specific left knee complaint.  The diagnosis was left knee condition; however, the report is devoid of any explanation for this diagnosis.  X-rays were reported as normal.  Since then, various left knee-related diagnoses have offered.  An August 2004 VA compensation examination report notes X-ray evidence of degenerative changes of both knee joints.  In May 2005, a VA registered nurse-practitioner noted chondromalacia patella.  A June 2005 VA bone scan revealed osteoarthritis of the left knee.  July and November 2006 VA letters mentioned degenerative arthritis of the knees.  A February 2007 VA outpatient treatment report notes bilateral knee crepitance.

In May 2007, the Veteran underwent a VA compensation examination of the left knee.  The examiner found the left knee to be normal.  Range of motion was from zero to 150 degrees with full strength and no pain.  There was no swelling, crepitus or instability.  In short, the examiner found no evidence of impairment for which to determine the etiology.  No diagnosis was forthcoming.

Although the May 2007 VA examiner found no left knee disorder, earlier VA evidence, especially X-ray evidence, clearly shows a diseased left knee joint.  Because the etiology of the various left knee disorders that were shown during the appeal period is in question, VA's duty to assist includes obtaining a medical opinion addressing whether it is at least as likely as not that any left knee disorder shown at any time during the appeal period began during or is otherwise related to active military service.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (Where disability was shown at time of filing, but later resolved, a "current disability" has been shown and the claim remains viable); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (A disability need only to be demonstrated at any time since the claim has been filed).  

Right Chondromalacia Patella 

The RO assigned an initial 20 percent rating for right chondromalacia patella under Diagnostic Code 5261-5003.  The Board denied a higher rating in its November 2009 decision.  The Court vacated that decision and remanded the matter back to the Board for re-adjudication.

The Court's April 2011 remand instruction directs the Board to comply with instructions in a joint motion for partial remand (hereinafter: the joint motion).  The joint motion notes that the Board relied on a May 2007 VA compensation examination report, although that examination report is inconsistent with a May 2003 examination report and other evidence of record.  The parties found inadequate reasons and bases for the Board's reliance of the latter medical report, in light of variances that appear among the reports. 

A December 2003 VA orthopedic examination report notes full, but painful, right knee range of motion.  Other reports note joint crepitus on motion, tenderness to palpation, and pain on use.  A May 2007 VA compensation examination report notes painful motion from 20 degrees of flexion to 90 degrees of flexion, but full extension on standing.  While the May 2007 VA examination report mentions that the right knee disorder had not changed since the May 2003 examination, the examiner did then report a worse condition in May 2007.  Whereas no limitation of motion was found in May 2003, limitation of motion was reported in May 2007.  The parties to the joint motion agreed that the physician's May 2007 statement, that there had been no change since 2003, was confusing.  The parties requested a further explanation for this.  The Board therefore will return the May 2007 examination report to the examiner for clarification.  

Right Ankle Instability

The RO assigned an initial 10 percent rating for right ankle instability under Diagnostic Code 5271.  The Board denied a higher initial rating under that code.  The Court vacated the Board's decision. 

The joint motion notes that the Board relied on a May 2007 VA compensation examination report.  The parties found the report confusing with respect to right ankle instability.  In the course of the report, the examiner noted 30 degrees of dorsiflexion of the right ankle and 45 degrees of plantar flexion.  Yet, the examiner's final comment on this issue was: "From a functional standpoint, the right ankle has dorsiflexion of twenty degrees and plantarflexion of twenty degrees because of the laxity."  The parties to the joint motion found these comments confusing.  The Board therefore will return the May 2007 examination report to the examiner for clarification.  

Initial Rating and Effective Dates for the Lumbar Spine and Left Ankle

As noted in the introduction, in January 2010, VA's AMC effectuated the Board's grant of service connection for the lumbar spine and for the left ankle.  In the January 2010 rating decision, the AMC assigned an initial 20 percent rating for the lumbar spine effective from March 30, 2004, and an initial 10 percent rating effective January 17, 2003, for the left ankle.  In March 2010, the Veteran submitted a timely NOD to the initial ratings (and possibly to the effective dates).  No SOC has been issued addressing these issues and it is not clear that the Veteran has withdrawn her NOD.  In accordance with 38 C.F.R. § 19.26, unless the matter has been resolved by a grant of benefits or the NOD is withdrawn by appellant or her representative, the agency must prepare an SOC.  Thus, a remand is necessary.  Manlincon, supra; VAOPGCPREC 16-92.  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

1.  With respect to service connection for the left knee, the AMC or RO should arrange for an addendum opinion to be offered by an appropriate physician.  VA should forward the claims files to the selected physician.  

The selected physician should review the history of left knee degenerative joint disease, left knee osteoarthritis, left chondromalacia patella, and left knee crepitance and then address whether it is at least as likely as not (50 percent or greater probability) that any of these began during or were otherwise caused by military service.  The physician should offer a rationale for any conclusion in a legible report.  If the question cannot be answered, the physician should state the reason.  The Veteran may be examined, if necessary.  

2.  The May 2007 VA compensation examination report should be returned to the examiner for clarification of certain matters, as requested by the Court.  A December 2003 VA orthopedic examination report notes full right knee range of motion.  While a May 2007 VA examination report mentions that the right knee disorder had not changed since the May 2003 examination, the examiner did then report a worse condition in May 2007.  The May 2007 examination report notes painful motion from 20 degrees of flexion to 90 degrees of flexion, but full extension on standing.  The parties found the physician's May 2007 statement that there had been no change since 2003 to be confusing.  The parties requested a further explanation for this.  The Board therefore requests that the examiner clarify whether the knee has worsened during the appeal period, and if so, when.  

3.  The May 2007 VA examiner must also clarify the right ankle findings.  The joint motion notes that the May 2007 examination report was confusing with respect to the right ankle.  In the course of the report, the examiner noted 30 degrees of dorsiflexion of the right ankle and 45 degrees of plantar flexion.  Yet, the examiner's final comment on this issue was: "From a functional standpoint, the right ankle has dorsiflexion of twenty degrees and plantarflexion of twenty degrees because of the laxity."  The parties to the joint motion found this comment confusing.  The Board therefore will return the May 2007 examination report to the examiner for clarification.  

4.  The AMC or RO should issue an SOC addressing the initial rating and effective dates for the lumbar spine and the left ankle.  These issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal. 

5.  After the development requested above has been completed to the extent possible, the AMC or RO should re-adjudicate the claims.  If the benefits sought remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for a scheduled VA examination without good cause may have adverse consequences on these claims.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


